—Order, Supreme Court, New York County (Ira Gammerman, J.), entered November 21, 1995, which, upon granting plaintiff’s motion for reargument, adhered to a prior order, same court and Justice, entered July 27, 1995, to the extent that it granted defendants-respondents’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs cause of action for injuries allegedly suffered as a result of his exposure to diethylstilbestrol (DES) accrued in Georgia, where his mother had purchased and ingested the drug, and not where the injury first became manifest (Godfrey v Eli Lilly & Co., 223 AD2d 427, lv denied 88 NY2d 801). Because Georgia does not recognize non-identification theories of liability in cases such as this (see, Blackston v Shook & Fletcher Insulation Co., 764 F2d 1480, 1483), the complaint must be dismissed (Godfrey v Eli Lilly & Co., supra).
We have considered plaintiff’s other contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.